STATE OF LOUISIANA
           COURT OF APPEAL, FIRST CIRCUIT

SUCCESSION         OF SEALESTA                                              NO.   2021    CW   1404
BOOKER      CARNES




                                                                             JANUARY     31,   2022




In   Re:        Thomasina            C.    Boatner,     applying      for   supervisory        writs,

                19th         Judicial        District       Court,    Parish      of   East     Baton
                Rouge,        No.     107551.




BEFORE:         McDONALD,           LANIER,     AND    WOLFE,   JJ.


        WRIT DENIED.


                                                      JMM
                                                      WIZ
                                                      EW




COURT      OF APPEAL,         FIRST       CIRCUIT


           i"




     DEPUTY        CL   RK    OF    COURT
             FOR    THE      COURT